103 N.J. Super. 161 (1968)
246 A.2d 749
WILLIAM B. NATELL, PLAINTIFF-APPELLANT,
v.
HENRY HENLEY, ET AL., DEFENDANTS, AND MAYFAIR FABRICS, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued September 30, 1968.
Decided October 11, 1968.
*162 Before Judges CONFORD, KILKENNY and LEONARD.
Mr. Robert F. Colquhoun argued the cause for appellant.
Mr. Allan Maitlin argued the cause for respondent (Messrs. Feuerstein & Sachs, attorneys; Mr. Peter S. Valentine, on the brief).
PER CURIAM.
The judgment is affirmed essentially for the reasons expressed in the opinion of Judge Ackerman in the Law Division, 97 N.J. Super. 116 (1967), except those based upon the incidence of subrogation in favor of the landlord's insurer. The insurance company is not a party to this appeal (even if it is the real party in interest as a subrogee); its contractual rights vis-a-vis the landlord are not here involved; and the lease in question should be read and interpreted to ascertain the mutual intention of the sole parties to it, landlord and tenant, just as the Supreme Court did in the case where the tenant was suing the landlord, Mayfair Fabrics v. Henley, 48 N.J. 483 (1967).
Judgment affirmed.